Citation Nr: 0432429	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-07 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
paravertebral myositis with clinical left L5-S1 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to March 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted entitlement to an increased 40 percent disability 
rating.  

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) ("new disc regulations").  Further, the remaining 
spinal regulations were amended and the diagnostic codes 
renumbered in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) ("new spinal regulations").  The Board will 
hereafter designate the regulations in effect prior to the 
respective amendments as the "old disc regulations" and the 
"old spinal regulations."  

The timing of this change requires the Board to first 
consider the claim under the appropriate old regulations for 
any period prior to the effective date of the amended 
diagnostic codes.  Thereafter, the Board must analyze the 
evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

As a matter of procedural clarification, the relevant 
timeline is as follows:

?	August 17, 1998 - veteran filed a claim for a rating in 
excess of 20 percent.
?	November 4, 1998 - 40 percent rating granted effective 
August 17, 1998.
?	September 23, 2002 - new disc regulations take effect.
?	September 26, 2003 - new spinal regulations take effect.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran's service-connected lumbar paravertebral 
myositis with clinical left L5-S1 radiculopathy is manifested 
by a pronounced disability with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for 
lumbar paravertebral myositis with clinical left L5-S1 
radiculopathy is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (before and after September 23, 2002) and 5237, 
5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claim by correspondence 
dated in May 2002.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2002 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claim, the notice was provided prior 
to the transfer and certification of the veteran's case to 
the Board.  The issue on appeal was re-adjudicated and a 
supplemental statement of the case provided in February 2004.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the May 2002 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
February 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the May 2002 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in October 1998 and May 2003.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records show the veteran was treated for 
chronic low back, buttock, and thigh pain, right greater than 
left.  A January 1989 physical evaluation board report noted 
electromyography studies in 1986 revealed right L1-S1 
radiculopathy, but that studies in 1988 had been normal.  The 
board recommended separation from service due to chronic low 
back strain with characteristic pain.

VA examination in May 1989 noted some straightening of lumbar 
lordosis and pain to pressure with evidence of spasm.  There 
was painful motion with flexion to 70 degrees, extension to 
10 degrees, lateral flexion to 20 degrees, and rotation to 
30 degrees.  The examiner noted a sensory deficit to the L5-
S1 nerve distribution on the right side.  The diagnosis was 
lumbar paravertebral fibromyositis at L5-S1 with right-sided 
radiculopathy.

On VA examination in May 1997 the veteran complained of low 
back pain radiating to the posterior aspect of the right leg.  
He reported his pain was aggravated by prolonged walking or 
sitting.  The examiner noted there was no evidence of 
postural abnormalities or fixed deformities of the back, but 
that there was evidence of moderate lumbosacral paravertebral 
muscle spasm.  Range of motion studies revealed forward 
flexion to 60 degrees, right and left lateral flexion to 15 
degrees, left rotation to 15 degrees, and right rotation to 
25 degrees.  There was exquisite pain to all motion.  

The examiner noted that there was no evidence of muscle 
atrophy and that the veteran's muscle strength and gait were 
normal, but that there was a diminished 1+ left ankle jerk 
and mild diminished muscle strength to the left ankle 
dorsiflexor, extensor hallus longus, plantar flexor, and 
gastrocnemius muscle.  The examiner stated, however, that the 
veteran's muscle strength was 4/5 which was good.  There were 
positive leg raise and Lasegue's signs to the lower 
extremities.  There was diminished pinprick and smooth 
sensation to the left L5-S1 dermatomes of the foot.  The 
diagnosis was lumbar paravertebral fibromyositis with left 
L5-S1 lumbar radiculopathy.

In correspondence dated August 1998 the veteran requested 
entitlement to an increased rating.  In subsequent statements 
in support of his claim he asserted a rating in excess of 40 
percent was warranted.

On VA examination in October 1998 the veteran complained of 
severe low back pain radiating to the right side of his body, 
including the arm and leg, with occasional right leg and foot 
numbness.  He denied any bowel or bladder dysfunction.  He 
stated his pain was precipitated by prolonged sitting and 
performing household activities, but that nothing could 
alleviate the pain.  The examiner noted the veteran had been 
evaluated twice during the previous year at the primary care 
clinic due to low back pain and that he did not require 
assistive devices to walk.  There was no evidence of any 
functional occupational impairment due to the low back 
disorder; however, the veteran reported he had been 
transferred from a supply and warehouse position to his 
present job as a records technician because of his back.  He 
also stated that he had eight absences from employment over 
the previous year due to low back pain.  

The examiner noted range of motion studies revealed forward 
flexion to 60 degrees, backward extension to 30 degrees, 
lateral flexion to 35 degrees, and rotation to 35 degrees.  
There was painful motion on the last degrees of motion 
measured and moderate objective evidence of pain to all 
movements of the lumbar spine.  There was also objective 
evidence of moderate lumbar paravertebral spasm, mild 
weakness to the ankle dorsiflexors and extensor hallucis 
longus muscles, and moderate tenderness to palpation of the 
paravertebral muscles.  Knee jerks were 2+, bilateral, and 
symmetrical.  There was no evidence of muscle atrophy and his 
gait was normal.  There was a positive right straight leg 
raise test and a diminished 1+ left ankle jerk indicative of 
damage to the left S1 nerve root.  The diagnoses included L4-
L5 bulging disk, mild degenerative joint disease, and lumbar 
paravertebral myositis with clinical bilateral L5 and left S1 
radiculopathy.

VA and non-VA medical records show treatment for chronic low 
back pain.  Reports dated in July 2000 noted the veteran 
stated he had recently slipped and fallen and that he felt 
pain in the lower part of his back with occasional numbness 
to the feet and the right leg.  A diagnosis of lumbosacral 
strain was provided.

On VA examination in May 2003 the veteran complained of 
constant, severe, burning low back pain which radiated down 
the right lower extremity to the anterior thigh, leg, and 
ankle with associated right leg numbness.  He denied fecal or 
urinary incontinence, but complained of dribbling and fecal 
urgency.  It was noted he used a TENS unit and medication as 
treatment.  He reported he was able to ambulate without 
assistive devices for approximately 20 minutes before sitting 
down due to low back pain.  He also stated he used a lumbar 
corset.  He reported he was independent in his activities of 
daily living, but that he needed assistance to dress the 
lower extremities.  He stated he worked as a records 
technician which required that he carry heavy records for 
long distances and that he had difficulty doing his job 
secondary to low back pain.  

The examiner noted the veteran had adequate posture, adequate 
position of his head over his trunk, equal step length, 
normal cadence, symmetry in appearance, and symmetry in 
rhythm of spinal motion.  Range of motion studies from a 
standing position revealed flexion to 34 degrees, extension 
to 10 degrees, left and right lateral bending to 17 degrees.  
It was noted that normal motion was flexion to 90 degrees, 
extension to 30 degrees, left and right lateral bending to 40 
degrees.  The examiner stated painful motion began a 34 
degrees of flexion and that there was increased low back pain 
with repetitive motion, but no evidence of weakness, lack of 
endurance, or fatigue upon examination.  There was objective 
evidence of tenderness to palpation and spasms to the L4-L5 
and S1 paravertebral muscles, but no evidence of postural 
abnormalities, fixed deformity, or back musculature 
abnormality.  

Motor examination revealed no atrophies, abnormal tone, or 
involuntary movement of the lower extremities.  Manual muscle 
tests were 5/5 to the L1-S1 myotomes, bilaterally, except for 
the right quadriceps muscles which was 4.5/5.  Deep tendon 
reflexes were 1+ patellar right, 2+ patellar left, 2+ 
Achilles right, and 2+ Achilles left.  Straight leg raise and 
Lasegue's tests revealed back pain on the right side.  The 
diagnoses included lumbar myositis, L4-L5 bulging disc, and 
right L4 radiculopathy.  The examiner noted it was likely 
that the veteran's present L4-L5 bulging disc and 
degenerative joint disease of the spine were secondary to his 
service-connected lumbar paravertebral myositis with right 
radiculopathy.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

Old Disc and Spinal Regulations.  Under the previous 
Diagnostic Code 5289, unfavorable ankylosis of the lumbar 
spine warranted a 50 percent evaluation, and favorable 
ankylosis warranted a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation under Diagnostic Code 5292.  
A 20 percent evaluation required moderate limitation of 
motion; while a 40 percent evaluation required severe 
limitation of motion. 

The United States Court of Appeals for Veterans Claims 
(Court) had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Under the old Diagnostic Code 5293, a noncompensable 
evaluation was warranted for postoperative, cured 
intervertebral disc syndrome.  A 10 percent evaluation was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent evaluation required moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation required persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

Under former Diagnostic Code 5295, a noncompensable 
evaluation was warranted upon a showing of slight lumbosacral 
strain with subjective symptoms only, while a 10 percent 
evaluation would be assigned with characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there was muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation, the highest 
award under this code, required severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, and positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation was 
also warranted if only some of these manifestations were 
present if there was also abnormal mobility on forced motion. 

New Intervertebral Disc Regulations.  As noted above, 
Diagnostic Code 5293 was amended effective in September 2002 
to evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The rating schedule for 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months . . . 			
		60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months . . . 		40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months . . . 		20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months . . . 		10

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

New Spinal Regulations.  Further, under the new spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine as follows: 
General Rating Formula for Diseases and Injuries of the 
Spine
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine . . .	100
Unfavorable ankylosis of the entire thoracolumbar spine . 
. . 50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine . . . 40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine . . . 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis . . . 20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height . . . 10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

In this case, the evidence demonstrates the veteran's 
service-connected lumbar paravertebral myositis with clinical 
left L5-S1 radiculopathy is manifested by a pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy, characteristic pain and demonstrable muscle 
spasm, diminished ankle jerk, and neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  In fact, the October 1998 VA examiner 
noted there was objective evidence of moderate lumbar 
paravertebral spasm, mild weakness to the ankle dorsiflexors 
and extensor hallucis longus muscles, moderate tenderness to 
palpation of the paravertebral muscles, a positive right 
straight leg raise test, and a diminished 1+ left ankle jerk 
indicative of damage to the left S1 nerve root.  There is no 
evidence the veteran experienced any intermittent relief of 
his neurologic symptoms.  Therefore, the Board finds 
entitlement to a 60 percent rating under criteria of the old 
Diagnostic Code 5293 is warranted.

The Board notes that a rating in excess of 60 percent under 
the spinal and intervertebral disc criteria is not warranted, 
including as a result of additional limitation of motion due 
to pain and dysfunction.  This represents the maximum 
schedular rating possible under Diagnostic Code 5293 and the 
revised and re-numbered Diagnostic Code 5243.  There is no 
evidence of ankylosis or demonstrable deformity of a 
vertebral body.  In the absence of ankylosis, entitlement to 
a higher schedular rating under alternative rating criteria 
for the veteran's service-connected lumbar spine disability 
is also not possible under any applicable regulation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289, 5295 
(effective before September 26, 2003) and Diagnostic Code 
5237 (effective from September 26, 2003).  

The September 2002 revisions to Diagnostic Code 5293, 
however, provided for the alternative evaluation of 
intervertebral disc by combining separate evaluations of its 
chronic orthopedic and neurological manifestations.  The 
Board notes that the maximum schedular rating for severe loss 
of motion of the lumbar spine is 40 percent.  The neurologic 
manifestations of the veteran's intervertebral disc syndrome 
include mild weakness to the ankle dorsiflexors and extensor 
hallucis longus muscles and a diminished 1+ left ankle jerk 
indicative of damage to the left S1 nerve root.  There was no 
objective evidence of any additional neurologic dysfunction, 
such as loss of bladder control.

The Rating Schedule provides that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2004).  The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes as noted above will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124 (2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2004).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Further, Diagnostic Code 8620 refers to neuritis of the 
sciatic nerve and Diagnostic Code 8720 refers to neuralgia of 
the sciatic nerve.

The veteran's neurologic manifestations of intervertebral 
disc syndrome include mild weakness to the ankle dorsiflexors 
and extensor hallucis longus muscles and a diminished 1+ left 
ankle jerk indicative of damage to the left S1 nerve root.  
There are no other organic changes present such as muscular 
atrophy or trophic changes.  The Board finds that such 
symptoms are compatible with mild incomplete paralysis of the 
sciatic nerve which warrants no more than a 10 percent 
rating.  Therefore, the veteran could be rated as 40 percent 
rating for his chronic orthopedic manifestation of limitation 
of lumbar spine motion and a separate 10 percent rating for 
his chronic neurologic manifestation of mild neuropathy.  
After combining the ratings under 38 C.F.R. § 4.25, the 
veteran would be entitled to a 46 percent schedular rating, 
which is rounded up to 50 percent, by separately rating his 
chronic orthopedic and neurologic disabilities.  Thus, a 
rating in excess of 60 percent is not warranted under these 
criteria.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In fact, the record 
demonstrates the veteran is presently employed as a records 
technician.  Although the veteran reported his employer had 
made accommodations to his position because his back 
problems, there is no evidence of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a 60 percent rating for lumbar paravertebral 
myositis with clinical left L5-S1 radiculopathy is granted, 
subject to the regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, Diagnostic Code 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, Diagnostic Code 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



